EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 11 and 12 are cancelled.	

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed February 19, 2021.  Claims 1-17 are pending and an action on the merits is as follows.  Claims 11 and 12 were previously withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11 and 12 directed to an invention non-elected without traverse.  Accordingly, claims 11 and 12 have been cancelled.

Allowable Subject Matter
Claims 1-10 and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard  to independent claim 1 and dependent claims 2-10 and 13-17, the closet prior art references, Park et al. (US 2015/0234235 A1), Park et al. (US 2016/016805 A1), Lee et al. (US 2012/0120334 A1), Yamada et al. (US 2001/0006410 A1), and Lee et al. (US 2001/0019389 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “in at least 30 pixels consecutive in a row direction, arrays of the domains are identical, the gate lines extend through a region between rows of the display unit regions, the domains in the display unit region located in an nth row, where n is any integer of 1 or more, are arranged in an order of a first domain in which a direction of the alignment vector is a first direction, a second domain in which a direction of the alignment vector is a second direction, a third domain in which a direction of the alignment vector is a third direction, and a fourth domain in which a direction of the alignment vector is a fourth direction, the domains in the display unit region located in an (n+1)th row satisfy a relationship in which the first domain and the fourth domain are located between the second domain and the third domain, the fourth domain in the nth row is adjacent to the third domain in the (n+1)th row with at least one of the gate lines interposed therebetween, and each of the pixel electrodes is provided, in the first domain, the second domain, the third domain, and the fourth domain, with multiple fine slits parallel to the alignment vectors of the respective domains.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica M. Merlin

/JESSICA M MERLIN/Primary Examiner, Art Unit 2871